Citation Nr: 0217776	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 28, 1994 
for the grant of service connection for a low back 
condition characterized as chronic lumbosacral strain 
aggravating pre-existing L5-S1 spondylolisthesis. 

(The issue of entitlement to an increased initial 
disability rating for a low back condition will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1956 to 
December 1957.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Upon its last review, the Board 
denied the appellant an effective date earlier than 
January 28, 1994 for a grant of service connection for a 
low back disability.  

The appellant sought review of the Board's decision with 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
decision dated in August 2002, the Court reversed and 
remanded the Board's June 2000 decision.  This decision 
implements one of the Court's directives, pertaining to 
the assignment of an effective date for the grant of 
service connection for the disorder in question.    

As to the Court's other directive, pertaining to the issue 
of entitlement to an increased initial disability rating 
for the low back condition, the Board is undertaking 
additional evidentiary development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's  response to the notice, the 
Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1. The appellant was separated from active service on 
December 20, 1957, and submitted a claim of service 
connection for a low back disability on February 19, 
1958.

2. In May 1958, the RO advised the appellant that it had 
denied service connection for a low back disability.  

3. In April 1959, the appellant forwarded correspondence to 
the RO which expressed dissatisfaction with the rating 
decision and alleged mistake of fact.

4. Service connection for a low back disability was granted 
by rating decision dated in June 1997.


CONCLUSIONS OF LAW

1. The appellant's April 1959 filing constituted an 
application for review on appeal, which triggered 
appellate review of the RO's decision denying service 
connection for a low back disability.  38 U.S.C. § 
4005(d) (1958).

2. The criteria for the establishment of an effective date 
of December 21, 1957 for the grant of service connection 
for a low back disorder have been met.  38 U.S.C.A §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims folder contains the Court's August 
13, 2002 decision, and the record of proceedings of this 
case will not presently be repeated in depth.  It suffices 
to note that on February 19, 1958, (i.e., within three 
months of his separation from active military service) the 
appellant applied for service-connected compensation for a 
lower back disability.  In May 1958, the RO advised the 
appellant that it had denied the claim.  Although the 
appellant subsequently attempted to reopen his claim on 
several occasions according to prior characterizations of 
the evidence, he was only successful in that endeavor in a 
January 1994 attempt, and the appellant was ultimately 
granted service connection for the disorder in question by 
rating action dated in June 1997.  


However, in its August 2002 decision, the Court noted that 
within one year of the RO's May 1958 action, the appellant 
forwarded a letter to the RO which the Court found to be a 
valid application for review on appeal.  See 38 U.S.C. 
§ 4005 (1958) (Providing in substance that an application 
for review on appeal must be filed within one year after 
the date of mailing of notice of the RO decision being 
appealed, and must contain the name and service of the 
veteran on account of whose service the claim is based; 
the number of the claim; the date of the action from which 
the appeal is taken; and must clearly identify the benefit 
sought). 

The Court therefore reversed the Board's June 2000 
decision which had denied the appellant entitlement to a 
date earlier than January 28, 1994, the date of his 
reopened claim for the grant of service connection for a 
low back condition, and remanded the claim with 
instructions to ascertain (1) an effective date for the 
initial grant of service connection and (2) a rating or 
ratings, as appropriate.   

Having reviewed the evidence of record as to the Court's 
first directive, the Board is of the opinion that December 
21, 1957 is appropriately assigned as the effective date 
of the initial grant of service connection for the back 
disability at issue.  Under 38 U.S.C.A § 5110(b)(1), the 
effective date of an award of disability compensation 
shall be the day following the date of discharge if the 
application for service connection is received within one 
year from the date of discharge.  

Here, the appellant was released from active duty on 
December 20, 1957, and his application for service 
connection was received on February 19, 1958.  Although 
the Court directed the Board to ascertain whether there 
was any material that was not presented to the Court that 
would have supported a different effective date for 
service connection, the Board has been unable to identify 
any basis other than the day following the appellant's 
release from active duty - December 21, 1957.

 Accordingly, an effective date of December 21, 1957, for 
the grant of service connection for a low back disorder 
will be granted.  


ORDER

An effective date of December 21, 1957, for the grant of 
service connection for a low back disorder is assigned, 
subject to the statutes and regulations governing the 
payment of monetary awards.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


